Case 2:19-cv-14146-KM-ESK Document 35-1 Filed 05/31/19 Page 1 of 3 PageID: 382




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

LOUISIANA HEALTH SERVICE & INDEMNITY
COMPANY D/B/A BLUE CROSS AND BLUE
SHIELD OF LOUISIANA, and HMO LOUISIANA,
INC., on behalf of themselves and all others similarly
situated,

       Plaintiffs,
v.                                                       CIVIL ACTION NO. 1:19-cv-00474

JANSSEN BIOTECH, INC., JANSSEN ONCOLOGY,
INC., JANSSEN RESEARCH & DEVELOPMENT,
LLC, and BTG INTERNATIONAL LIMITED,

       Defendants.

MAYOR AND CITY COUNCIL OF BALTIMORE, on
behalf of itself and all others similarly situated,

       Plaintiffs,

v.
                                                         CIVIL ACTION NO.: 1:19-cv-00605
JANSSEN BIOTECH, INC., JANSSEN ONCOLOGY,
INC., JANSSEN RESEARCH & DEVELOPMENT,
LLC, and BTG INTERNATIONAL LIMITED,

       Defendants.

IRON WORKERS DISTRICT COUNCIL
(PHILADELPHIA and VICINITY) HEALTH
BENEFIT PLAN, on behalf of itself and all those
similarly situated,

       Plaintiffs,
v.
                                                         CIVIL ACTION NO.: 1:19-cv-00642
JANSSEN BIOTECH, INC., JANSSEN ONCOLOGY,
INC., JANSSEN RESEARCH & DEVELOPMENT,
LLC, and BTG INTERNATIONAL LIMITED,

       Defendants.
Case 2:19-cv-14146-KM-ESK Document 35-1 Filed 05/31/19 Page 2 of 3 PageID: 383




KENTUCKY LABORERS DISTRICT COUNCIL
HEALTH AND WELFARE FUND, on behalf of itself
and all those similarly situated,

        Plaintiffs,
v.
                                                                   CIVIL ACTION NO.: 1:19-cv-00658
JANSSEN BIOTECH, INC., JANSSEN ONCOLOGY,
INC., JANSSEN RESEARCH & DEVELOPMENT,
LLC, and BTG INTERNATIONAL LIMITED,

        Defendants.


                                          [PROPOSED] ORDER

         Upon this date, the Court having considered the Plaintiffs’ Motion to Consolidate and the

 supporting memorandum it is hereby

         ORDERED THAT:

         1.         Pursuant to Rule 42(a) of the Federal Rules of Civil Procedure, the four above-

 listed Zytiga purchaser actions centralized in this District and assigned to this Court, and

 subsequently-filed or transferred purchaser actions, are hereby consolidated for all purposes

 including trial.

         2.         Louisiana Health Services & Indemnity Co. v. Janssen Biotech, Inc., et al., Case

 No. 19-cv-00474 shall be designated the lead purchaser case. A lead case file shall be established

 for the Zytiga Purchaser Actions and a docket sheet shall be maintained for that file which shall

 include all filings.

         3.         Plaintiffs shall promptly file a single, consolidated complaint.

         4.         Any new filings in, or transferred to, this Court that are related to the Zytiga

 purchaser actions shall be deemed consolidated unless an objection to consolidation is filed

 within 14 days of the filing or transfer of such complaint and the objection is sustained.




                                                      2
Case 2:19-cv-14146-KM-ESK Document 35-1 Filed 05/31/19 Page 3 of 3 PageID: 384




       5.      All fillings related to the consolidated Zytiga purchaser actions shall be filed in

the docket for the lead purchaser action and shall bear the following caption:

 IN RE ZYTIGA (abiraterone acetate) ANTITRUST
 LITIGATION
                                                            LEAD CASE NO. 1:19-cv-00474
 This document relates to:

 All Zytiga Purchaser Class Actions



   IT IS SO ORDERED.

Dated: ______________, 2019                                   ______________________________
                                                              United States District Judge
                                                              Eastern District of Virginia




                                                 3
